DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 6/10/22.  In the amendment, Applicant amended claims 1, 3 and canceled claims 2, 4, 11, 13-15 and 17. Therefore, claims 1, 3, 5-10, 12, 16 are currently pending in this application.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was.

Claims 1, 3, 5-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0171300).


With regard to claim 1:
Lim discloses a catalyst for exhaust gas purification, the catalyst comprising:
a first catalyst particle that is a Pd -Rh alloy particle (36) (see Figure 3B, par. [0045, 0055, 0056]),
a second catalyst particle that is a Pd-Rh alloy particle (36) (see par. [0055, 0056]),
a third catalyst particle that is a Rh particle (34) (see Fig. 3B, par. [0045]), and
at least one carrier (20 or 22) (see Figure 3B, par. [0045]) particle supporting the first catalyst particle, second catalyst particle and/or third catalyst particle (see par. [(0055, 0056]); 
wherein the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]) (note that the molar ratios of Rh to the total of Rh and Pd in the first and second catalyst particles, respectively, can be calculated from their loading amounts of Rh to the total loading amounts of Pd and Rh in the first and second catalyst particles, respectively); and a weight ratio of the first catalyst particle to the second catalyst particle (the weight of the first catalyst particle/ the weight of the second catalyst particle) is 1 or more and 20.0 or less (see par. [0055-0057]).

               
    PNG
    media_image1.png
    330
    448
    media_image1.png
    Greyscale


However, Lim fails to disclose that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is 0.20 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle; and the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle is 20 mol % or more and 50 mol % or less.
Since Lim discloses that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]), and the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0056]); the general conditions of a claim are disclosed in the prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 Il.




With regard to claim 3:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1; however, Lim fails to disclose wherein the first catalyst particle contains more than 90 mol % of Pd, based on the total metal atoms contained therein.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the first catalyst particle in Lim contains more than 90 mol % of Pd, based on the total metal atoms contained therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 Il.

With regard to claim 5:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the at least one carrier particle contains a material selected from the group consisting of alumina, ceria, zirconia, silica, titania and solid solutions thereof and combinations thereof (see par. [0055, 0056)).

With regard to claims 6, 7:
The modified Lim discloses a method of producing the catalyst for exhaust gas purification according to claim 1, Lim further discloses the method comprising the following steps (a), (b), (c):


(a) impregnating a first carrier particle with a first aqueous solution containing a Pd salt and optionally containing an Rh salt, and drying it to obtain a first unfired catalyst (see par. [0055, 0058));
(b) impregnating a second carrier particle with a second aqueous solution containing a Pd salt and an Rh salt, and drying it to obtain a second unfired catalyst (see par. [0056));
(c) firing the first unfired catalyst and the second unfired catalyst to obtain a first catalyst and a second catalyst (see par. [0058)).
However, Lim fails to specifically disclose the steps (g) impregnating the first and second catalyst with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and (h) firing the third unfired catalyst.
Since Lim discloses the third catalyst particle Rh (34) (Fig. 3B) and the first and second catalyst Pd-Rh alloy (36) (Fig. 3B) carried together in an alumina support (20) and ceria-Zr support (22) in Fig. 3B (see par. [0045]), it is obvious for one having ordinary skill in the art to realize that the first and second catalyst are impregnated with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and firing the third unfired catalyst.

With regard to claim 8:
The modified Lim discloses the method for producing a catalyst for exhaust gas purification according to claim 6, Lim further discloses the method comprising step (a) impregnating a first carrier particle with a first aqueous solution containing a Pd salt and
containing an Rh salt, and drying it to obtain a first unfired catalyst (see par. [0055, 0057, 0058)).
However, Lim fails to disclose steps (d), (e), (f):
(d) firing the first unfired catalyst to obtain a first catalyst comprising the first catalyst particle; (e) impregnating the first catalyst wth a second aqueous solution containing a Pd salt and an Rh salt and drying it to obtain a second unfired catalyst; and (f) firing the second unfired catalyst.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention, to fire the first unfired catalyst to obtain a first catalyst comprising the first catalyst particle, to apply the first catalyst with a second aqueous solution containing a Pd salt and an Rh salt and drying it to obtain a second unfired catalyst and firing the second unfired catalyst, because Applicant has not disclosed that steps (d), (e ) and (f) provide an advantage, are used for a particulate purpose, or solve a stated problem. One having ordinary skill in the art, would have expected Lim's steps to perform equally well because both would provide a gas purifying catalyst for removing contaminant materials included in exhaust gas exhausted from internal combustion engine. Therefore, it would have been obvious to modify Lim to obtain the invention as claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim.
However, Lim fails to specifically disclose the steps (g) impregnating the first and second catalyst with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and (h) firing the third unfired catalyst.
Since Lim discloses the third catalyst particle Rh (34) (Fig. 3B), the first and second catalyst Pd-Rh alloy (36) (FIG. 3B) carried together in an alumina support (20) and ceria- Zr support (22) in Fig. 3B (see par. [0045]), it is obvious for one having ordinary skill in the art to realize that the first and second catalyst are impregnated with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and firing the third unfired catalyst.

With regard to claim 9:
The modified Lim discloses an exhaust gas purification apparatus, comprising the catalyst for exhaust gas purification according to claim 1 and a substrate (see par. [001 1)).

With regard to claim 12:
Lim discloses an exhaust gas purification apparatus comprising a substrate and a catalyst layer thereon, the catalyst layer comprising the catalyst for exhaust gas purification according to claim 1 (see par. [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0171300) in view of Fujii et al. (JP 2006-198490).




With regard to claim 10:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1; however, Lim fails to disclose wherein the second catalyst particle is a Pd-Rh alloy particle comprising a solid solution of Pd and Rh.
Fujii teaches that a catalyst particle is a Pd-Rh alloy particle comprising a solid solution of Pd and Rh (see translation, par. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Pd-Rh alloy particle comprising a solid solution of Pd and Rh as taught by Fujii in the Lim system as both references are directed toward the same field of endeavor, the exhaust gas cleaning catalyst of internal combustion engines. One of ordinary skill in the art would have recognized that using a Pd-Rh alloy particle comprising a solid solution of Pd and Rh, would have provided an exhaust gas cleaning catalyst capable of efficiently performing the decomposition treatment of nitrogen oxide over the whole temperature range of the exhaust gas discharged from a diesel engine (see Fujii, abstract).

Allowable Subject Matter
Claim 16 is allowed.

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered and they are not deemed persuasive. Applicant argues that the second catalyst particle that has the molar ratio of Rh to the total of Pd and Rh is 20 mol % or more and 50 mol % or less (see the smaller box in the table) as claimed in claim 1 exhibited a superior total HC purification abilities compared to catalysts that did not satisfy the molar ratios of Rh in the second catalyst particle.  The Office respectfully disagrees. As shown in the Ex. 5 (outside the smaller box in the table), the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle and the weight ratio of the first catalyst particle to the second catalyst particle satisfy the claimed molar ratios of Rh and weight ratios but it didn’t exhibit a superior total HC purification ability as claimed since it has a higher mixed HC purification temperature than the mixed HC purification temperatures when the molar ratios of Rh and weight ratios of the catalyst satisfy the claimed molar ratios of Rh in the second catalyst particle and the claimed weight ratios.

				      Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 

/D.T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747